DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed12/29/2021, has been entered.
  
     Claims 14, 15 and 18-20 have been canceled.

       Claims 1-13, 16 and 17 are pending.

     Applicant’s election without traverse of Group I, claims 1-13, 16 and 17 in the Response to Restriction Requirement, filed 12/29/2021, is acknowledged.

3. The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).




5.  Claims 1-13, 16 and 17 are provisionally  rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over copending claims 1-11, 14-16 and 19 of USSN 17/269,509   

     The instant and copending claims are drawn to antibodies that bind to citrullinated histone 2A and / or histone 4 comprising variable domains comprising 1-5, 11, 12, 16 and 19 and constant regions comprising SEQ ID NOs 23/ 24.

     The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.
     See Pfizer Inc, v. Teva Pharmaceuticals Inc.. USPQ2d 1001 (Fed. Cir. 2008).
     Also, see Sun Pharmaceutical Industries Ltd. V. Eli Lilly, 1830 (Fed. Cir. 2010).

6.  No claim allowed.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
February 1, 2022